SHIELDS, Judge,
concurring.
I agree with the majority's reversal of the trial court's judgment and remand of *1361the cause for further proceedings. In my opinion, the parties agreed in Paragraph 16 of the Distributorship Agreement that any controversy or claim arising out of or relating to the Agreement is subject to arbitration and, therefore, no other proceeding is allowable except an action to enforce an arbitration award. However, if, as here, a controversy or claim is not submitted to arbitration, for whatever reason, the parties further agreed any legal proceeding had to be commenced within one year after the claim or controversy arises.)1 Consequently, I agree with the majority that the "[rjesolution of the ultimate issue of whether Seagram's claim was untimely filed is dependent upon a determination of when Seagram's right of action arose." Opinion at 1859. Seagram's action was for an account stated. Appellee's Brief at 8. Genuine issues of fact exist whether and when an account between the parties was stated. The existence of these factual disputes preclude summary judgment.

. In this action the parties waived the arbitration only provision.